Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 4 November 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 4 Novbr. 1824
				
				Keep up your spirits my dear Son and do let the outrageous slanders and misrepresentations of the day make any impression on your mind as the very people are from whom the Slanders emanate acknowledge that they are only invented for electioneering purposes—A Presidential Election is becoming so fiery an Ordeal it will soon require more patience I had almost said more Virtue than falls to the lot of frail and feeble humanity to go through but conscious rectitude is a brazen shield which will equally support us in publick and private and enable us to live through the hurricane which at present beats upon our devoted heads.—Oh what a glorious opportunity does an Election afford for the dregs of the Earth to rise up to its surface and strut their hour in all the filth and slime of the grovelling serpent race to which they belong and then sink to the perdition to which the race is doomed—Your Uncle has just arrived and in better health than we expected—he will probably pass the winter in Washington with us—You I suppose will be informed as to your visit as soon as we know what it is to become of us. All is at present dark and unsettled therefore it is impossible to decide—Should you  come you know it will give pleasure to your Mother to see you and to make you comfortable—I am obliged to clos close my Letter as it is so dark I cannot see to say more than that I am ever your affectionate Mother
				
					L. C. Adams.
				
				
			